Citation Nr: 1640309	
Decision Date: 10/11/16    Archive Date: 10/27/16

DOCKET NO.  15-11 758	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUE

Entitlement to service connection for a lumbar spine disability.


REPRESENTATION

Veteran represented by:	Georgia Department of Veterans Services


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

C.A. Skow, Counsel


INTRODUCTION

The Veteran served on active duty from June 1977 to April 1979.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2014 rating decision of a Department of Veterans Affairs (VA) Regional Office (RO) in Atlanta, Georgia.

In July 2016, the Veteran testified before the undersigned Veterans Law Judge (VLJ).  A hearing transcript is associated with the record.  The VLJ held the record open for 30 days for the Veteran to submit additional medical evidence in support of his claim.  The records shows that additional evidence was subsequently received and associated with the claims file along with a waiver of consideration by the Agency of Original Jurisdiction (AOJ).

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The appeal is REMANDED to the AOJ.  VA will notify the Veteran if further action is required.


REMAND

VA's duty to assist includes obtaining records in Federal custody and making reasonable efforts to obtain those records not in Federal custody.  See 38 C.F.R. § 3.159(c)(1).

The Veteran served on active duty from 1977 to 1979.  Service treatment records (STRs) are incomplete, but reflect that the Veteran was seen for back complaints in 1977 and 1978.  In December 1977, the Veteran presented with back complaints after a fall while playing basketball.  There was localized pain over the right sacroiliac area.  X-ray was negative for abnormality.  The impression was soft tissue contusion of right "SI area."  He was assigned light duty for one day.  The Veteran presented in November 1978 for complaints of low back pain related to "climbing in hell hole of jet plane when something in back pulled..."  He reported tightness of lumbar muscles and limited range of motion along with pain on movement.  The assessment was low back pain.

VA received a claim for compensation benefits in March 2012.  The claims file includes no treatment records dated prior to date of claim.  The earliest treatment record is a VA treatment note dated in August 2012 showing a past medical history for lumbar laminectomy in 2003.

The Veteran testified at a hearing in July 2016.  The VLJ held the record open an additional 30 days so that the Veteran could provide additional medical evidence in support of his claim.  However, he did not provide a complete copy of all pertinent outstanding medical records, to include those from a private chiropractor (Dr. MJK) who has treated the Veteran for symptoms since the early 1980s.  Notably, a July 2016 medical opinion from Dr. MJK references an opinion of his from 30 years earlier, possibly from the treatment records which are not associated with the claims file.  VA should make reasonable efforts to obtain these records.

The Veteran further testified that a favorable medical opinion from a "Dr. Sahati" (phonetic spelling in transcript) (possibly Dr. S. Sohani) had been submitted in support of his claim.  However, the claims file does not include a medical opinion from this physician.  See VBMS - Hearing Transcript at 10-11.  As such, VA should provide the Veteran an opportunity to provide the private medical opinion he mentioned at the Board hearing.  It is noted that the record includes private medical opinions from the Dr. MJK dated in May 2014 and July 2016 and Dr. TRB dated in July 2015.

The record includes private treatment records from the Center for Spine & Pain Medicine (Dr. Sohani) dated in 2016.  These records appear to be complete insofar as an April 2016 note shows that this was a new consultation based on a referral from Dr. Reinhardt.  Notably, however, the claims file does not include any treatment records of Dr. Reinhardt, the referring physician.  VA should make reasonable efforts to obtain these records.
Lastly, as indicated above, the STRs are incomplete.  The Board believes that another attempt should be made to obtain these records from the official sources (i.e. National Personnel Records Center; the Records Management Center) as the records shows that only one request was previously made and because STRs belonged to another veteran had been erroneously associated the Veteran's VBMS record.  See VBMS - VA Memo (June 2013).

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  The AOJ should attempt to obtain all outstanding pertinent treatment records to include the following:  Dr. M.J. Kostas dated since 1985; Hamilton Physicians Group (Dr. T.R. Bunker); Center for Spine & Pain Medicine (Dr. S. Sohani) dated prior to April 2016; and Dr. Reinhardt.  All attempts to obtain these records should be documented.  If the AOJ is unable to obtain any of these records, the AOJ should notify the Veteran and give him an opportunity to provide the records.

2.  The AOJ should request the Veteran's STRs from official sources (i.e. National Personnel Records Center; the Records Management Center).  All attempts to obtain these records should be documented.  If the AOJ is unable to obtain these records, the AOJ should notify the Veteran and give him an opportunity to provide the records.

3.  The AOJ should notify the Veteran that the claims file does not include any medical opinion from a "Dr. Sahati" (phonetic spelling in hearing transcript), possibly Dr. Sohani, and give him an opportunity to provide the medical opinion he testified had been submitted previously.  The RO should also inform the Veteran that a medical opinion from Dr. Kostas dated in the early 1980s, which he referenced during his hearing, is not of record and afford him an opportunity to provide it.

4.  After the above development has been completed, obtain an addendum to the February 2015 VA examination.

The examiner is asked to consider the Veteran's report that he began receiving chiropractor treatment for his back since his separation from service, and Dr. Bunker's observation that the Veteran's current low back disability at L4, L5, S1 is in the same area as his in-service back injuries and symptoms.  The examiner is then asked to opine whether it is at least as likely as not that the Veteran's current back disability is related to his in-service injuries.  The examiner is asked to provide a complete rationale for all conclusions reached.

5.  After ensuring any other necessary development has been completed, the AOJ should readjudicate the claim.  If the benefit sought is not granted, the Veteran and his representative should be furnished a Supplemental Statement of the Case and given the requisite opportunity to respond before the case is returned to the Board.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).




	(CONTINUED ON NEXT PAGE)
This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).





_________________________________________________
S. HENEKS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).

